ACCEPTED
                                                                                             03-15-00421-CR
                                                                                                     6098179
                                                                                  THIRD COURT OF APPEALS

                  DISTRICT ATTORNEY'S OFFICE
                                                                                             AUSTIN, TEXAS
                                                                                        7/16/2015 2:05:07 PM

                     33» & 424™ J u d i c i a l D i s t r i c t s                          JEFFREY D. KYLE
                                                                                                      CLERK

                                         COUNTIES O F
                           BI.ANOO • B U B N E T • I X A N O • S A N S A B A
                                                                            FILED IN
                                 Wiley B. McAfee                     3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                       District Attorney             7/16/2015 2:05:07 PM
                                       July 16, 2015                   JEFFREY D. KYLE
                                                                             Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
Austin, TX 78711

Re:      Case No. 03-15-00421-CR; Stanley Bernard Abney v. The State of Texas
         Appeal from Cause No. 43389 in the 33rd District Court of Burnet County

Dear Mr. Kyle:

      Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the above described case. Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard@co.llano.tx.us
         Texas State Bar No. 03353500

                                                        Sincerely,




cc:      Ms. Paula Michelle Moore
         Attorney for Appellant
         via telecopier
         (512) 234-3579




      811 Berry Street • P.O. Box 725 • Uano, Texas 78843 • 325-247-5755 • Fax 325-247-5274